 BURGER KING CORP.Distron,a Division of Burger King CorporationandFrank Guidice.Case 29-CA-1061810 April 1986DECISION AND ORDERBY MEMBERS JENKINS,BABSON, ANDSTEPHENSOn 26 November 1985 Administrative LawJudge Robert T. Snyder issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a replybrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Distron, aDivision of Burger King Corporation, Miami, Flor-ida, and Syosset, New York, its officers, agents,successors, and assigns, shall take the action setforth in the Order.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsAlison C Fairbanks, Esq.,for the General Counsel.Grady B.Murdock Jr., Esq.,andHeather Briggs,Esq.(Mack, Caldwell & Steckel),of Miami, Florida, and At-lanta,Georgia, for the Respondent.Bruno Baratta,Esq.,ofMineola,New York, for theCharging Party.227and Helpers of America (Local 707 or the Union), andengaged inother concerted activity for the purpose ofcollective bargaining and mutual aid and protection, inviolation of Section 8(a)(1) and (3) of the Act. By answerfiled on 22 February 1984, and orally amended at theopening of hearing, Respondent admitted the suspensionand subsequent discharge, but denied the conclusionaryallegationsof the complaint.On the entire record, including my observation of thedemeanor of the witnesses, and after careful consider-ation of the posthearing briefs filed by Respondent andthe General Counsel, I make the followingFINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATION STATUSRespondent, a Florida corporation, with its principaloffice and place of business located at 9200 South Dade-land Boulevard, Miami, Florida, maintains various otherplaces of business in virtually every State of the UnitedStates, including one at 100 Prudential Plaza, Syosset,New York (Syosset facility), where it is and had been atalltimesmaterial,continuously engaged in providingwarehousing and distributing services to Burger KingCorporation and to independently owned franchises.During the year ending 31 December 1983, which periodisrepresentativeof its annual operations generally,Burger King Corporation of which Respondent is a divi-sion derived gross revenues in excess of $500,000 fromthe retailsalesof food products. During the same year,Respondent in the course and conduct of its business,purchased and caused to be transported and delivered toitsSyosset facility food products and other goods andmaterials valued in excess of $50,000, of which productsgoods and materials valued in excess of $50,000 weretransported and delivered to its facility in interstate com-merce directly from States of the United States otherthan the State of New York. Respondent admits, and Ifind, that Respondent is an employerengaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.The complaint alleges, Respondent admits, and I findthat Local 707 is a labor organization within themeaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge. Thiscase was heard by me on 6, 7, 8, 11, and 21 June 1984 inBrooklyn, New York. The complaint, which issued on 8February 1984, alleges that Distron, a Division of BurgerKing Corporation' (Distron or Respondent), first sus-pended and then discharged its employee, Frank Gui-dice, and thereafter failed and refused to reinstate him,because he joined and assisted Local 707, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen'This name appears as amended by motion at the opening of hearingA. BackgroundThe Respondent performs warehousing and distribu-tion services for Burger King Corporation from 18 cen-ters located around the country. Distron's Syosset facili-ty has performed these services for some years,in a geo-graphic area bounded on the east by Long Island, on thewest and south by Staten Island and northern NewJersey, and on the north by Connecticut. It purchasesthe foodstuff and other goods from suppliers which itstores and warehouses and then delivers and distributesdaily on order to both retail outlets and restaurantsowned by Burger King and restaurants owned and oper-ated by others under renewable franchises granted by theBurger King Corporation.279 NLRB No. 29 228DECISIONS OF NATIONALLABOR RELATIONS BOARDThroughout its history Respondent has remained non-union and its employees unorganized. Its philosophy con-cerning labor unions, described in a pamphlet last revisedinApril 1983, which also includes a driver job descrip-tion and other information for employees, is that they areunnecessary under Distron's policy to do what is rightfor employees, and that continued management of itsbusiness to the mutual benefit of its employees, custom-ers, and stockholders with integrity and competence willearn freedom from collective bargaining with any out-side organization.At all material times, Respondent employed a comple-ment of regular tractor-trailer drivers, supplemented byso-called extra-board drivers brought in for busy periodsand for relief of regular drivers during their holidays, va-cations, and other leaves, as well as regular warehouse-men. It appears that extra-board drivers, although not el-igible for employee benefits, and lacking seniority rightsas well, can work a fairly regular 4-day workweek. It isnormal for most daily tractor-trailer loads to be mannedby two drivers, to assist each other in the driving andunloading of the large loads, and to maintain securityover the product during the course of delivery.For a period exceeding 8 years, from June1975untilhis discharge on 11 July 1983, Frank Guidice was em-ployed by Respondent as a tractor-trailer operator out ofitsSyosset Center, making deliveries to Burger King-owned and franchised restaurants. Until the incident sur-rounding his discharge, Guidice had no record of anyreprimand or discipline relating to his work performance.He had received two awards issued by Respondent, onea safe driver award over a 5-year period, and the other adriver of the month award for a positive attitude towardhis job and the customers.B. Guidice's Union and Other Concerted Activities inthe 6-Month Period Preceding His DischargeUntil the late 1970s all Respondent Corporation's driv-erswere paid on the basis of the miles they drove andstops they made. By 1978 or 1979, the Company wasstarting to introduce payment by cubic feet of truckload,aswell as mileage and delivery stops, into anumber of its distribution centers. This so-called cubepay system was finally instituted for all deliveries madeout of the Respondent's Syossett Center in January 1983.On either 13 or 15 January 1983, Edward Johnson,Respondent's general manager, posted a notice at the fa-cility advising the drivers that they all were now to bepaid under the cube pay system and that Johnson wouldbe available until they all returned from the road thatday to discuss their new pay scales. In addition to apply-ing cube pay to all routes, a 6-percent increase in rateshad also been obtained under an annual review.Guidice, along with his then codriver, Bob Mara, andtwo others went together to see Johnson. According toGuidice,when Johnson tried to tell the men about thenew pay raise, Guidice said it was not a pay raise, it wasa structural change in the pay scale. Guidice thenshowed Johnson that had the new pay system been ap-plied to the two runs he had completed that week, hewould have lost approximately $60.Johnson did not dispute that Guidice had protested inthe manner described. He noted that all the drivers inthe group were upset, but noted that Guidice, in particu-lar,was insistingthatDistron was putting the system inbecause it was going to lay off drivers. During cross-ex-amination,Johnson at first denied, and then after beingconfronted with his pretrial affidavit stating to the con-trary, agreed that Guidice and Mara were the most vocalin expressingtheir complaints to the new pay system,adding that between the two, Mara was in fact moregentle-voiced in expressing them.Guidice also protested twice to Regional PersonnelManager Mark Panarisi later the same month. During asecond visit to the Syossett facility, between 19 and 22January, Panarisi made himself available to drivers whohad questions about the new pay system. Guidice testi-fied that he spoke to Panarisi about the structure of thepay and his concern about the money loss and that hewas not happy about it. Panarisi replied that this was thesystem, that it had worked in other centers that had beenusingit,and to give it a chance and it would work there.The following day, Guidice began another conversationwith Panarisi in the driver's office in the rear of thewarehouse with his partner, Bob Mara, present but thatitcontinued on the floor of the warehouse between onlythe two of them. Guidice had walked in to begin workand heard Panarisi tell Mara about the difference in payand how the new system was going to work Guidiceonce again said it was not a pay raise, but a restructur-ing, and it resulted in a loss of money for the drivers.Panarisi replied in a loud voice, "This is the system andthat's the way its going to be." By this time they werealone outside the drivers' room. Guidice now told Pan-ansi he was not happy with it, he would not stand for it,and that he would be a union threat to the Company.After being refreshed concerning the name Al Hanna,Guidice added that he had also told Panarisi that theycould consider him another Al Hanna as a union rep.Hanna in the past led two other union campaigns amongDistron employees. Panansi responded that was too bad,he was sorry to hear that because he had been led to be-lieve by management in Guidice's office that his workingrecord was always of good quality, that he had neverbeen any trouble to the Center before and that Guidiceshould not put himself and his family under the pressureof being a union leader.Panarisi recalled only one conversation with Guidicein January 1983. He implied Guidice had argued againstcube pay. He denied that at any time had he made refer-ence to the consequences to Frank and his family of en-gaging inunion activities. Panarisi did not deny that Gui-dice had informed him he would be a union threat to theCompany. On cross-examination Panarisi now acknowl-edged directly that Guidice had expressed the view thatdrivers would be hurt by the system in a second of twoconversation they had held. Panarisi now also deniedthatAl Hanna's name had come up. He also noted thatno matter what he said, he could not convince Guidicethe drivers were not going to be hurt.Panarisi'sunwillingness or inability to specify thenature of Guidice's reaction to the cube pay system, until BURGER KING CORP.pressed to do so on cross-examination,as well as internalinconsistenceswhich appear in his testimony regardinglater conversations he held with Guidice following Gui-dice's suspension in July 1983, to be discussed infra, con-vinces me that Panarisi was not telling the truth when hedenied responding to Guidice's union threat comment, ascharged by Guidice.Significantly,Panarisi did not denythatGuidice made a union-related comment.Guidice'sstatement of union adherence is consistent with a laternondisputed statement he made after his discharge of hisintent to return after 1 year from the date the electionhad elapsed and is also consistent with his outstandingadvocacy of the Union once the union campaign hadgotten underway.Guidice was loathe to allow his feel-ings to remain unexpressed,in this case his objections tothe new pay system,and it would have been natural forhim to couple his own statement of intentions regardinghis future union role with the name of the employee,Hanna, who had been the most active union advocate intwo past campaigns.Approximately a week later,at the end of January1983,Guidice,accompanied by two other drivers, BobApolant and Davy Babis, visited the Local 707 hall.Ralph Alimena,a representative and vice president ofthe Union,met with them.The men expressed the con-cerns they had at the job,particularly,the implementa-tion of the new pay system,and sought union representa-tion and better terms.In turn,they received designationcards and Guidice,alone,distributed approximately 12cards among fellow drivers which were signed and re-turned to him.At the time Distron employed approxi-mately 14 regular drivers and 8 to 10 full-time ware-housemen.Driver Doug Babis confirmed that Guidice not onlydistributed the cards but also spoke up in favor of theUnion with fellow employees both inside and outside theSyosset facility,aswell as telephoning employees anddelivering union literature to employees' homes on theMonday prior to the union election.Following the filing of a representation petition byLocal 707 on9 February 1983, and the entry of a stipula-tion for consent agreement between the parties, a Board-supervised election was conducted among Distron's driv-ers and warehousemen on 23 March 1983.Guidice actedas the Union's observer during the election. Among ap-proximately 30 eligible voters,15 valid votes were castagainst Local 707, 8 were cast in its favor,and therewere 7 challenged ballots. As a result,the Union lost andno objections were filed.Prior to the election, Distron conducted two meetingsamong its Syosset employees.The first was held on aSunday about 3-1/2 weeks before the election at thePickwick Hotel in Plainview,New York.Present for Re-spondent were Johnson, Steve Sperling,vice president,director of personnel,and Jim Watson,operations man-ager at the Syosset Center. Ninety percent of the driversand warehousemen attended.Sperling and Johnson addressed the men.Sperling dis-tributed articles critical of the Union'sfinancial affairs,referred toTeamsters InternationalPresident JackiePresser's intimidating tactics, and referred to variouspublic records in the course of criticizingLocal 707's229role in dealings with other employers.He also expound-ed on the Respondent's antiunion philosophy containedin its pamphlet distributed to new employees.Johnsonspoke about cube pay and how it is computed.Guidice recalled talking up in opposition to the paysystem and expressing concern for better benefits for themen and their families.At one point Guidice directed aquestion to Sperling,wanting to know why the Compa-ny always had to have the employees put into a cornerto threaten them with a union before they would start tolisten to some of the employees'requests.Guidice re-ferred to better benefits,money hikes,and job security.According to Guidice,Sperling responded by saying, "Ihearwhat you're saying and I feel as though whatyou're saying is true and I would like to ask yourself andthe men to please give us the chance to straighten outsome of these things without the Union."Sperling wasnot called by Respondent as a witness,Johnson couldnot recall any remarks by Guidice,and I credit Guidiceon this interchange.As recounted by Guidice,other employees,notablySal Palillo and Bob Mara,asked questions as well,not di-rectly related to the union effort,but about the structureof the pay system and how earnings were going to bedetermined,based on load and mileage,loading of thetruck,and other duties of the job.Johnson responded tothese concerns,expressing the view that the pay systemwas going to work and asking the men to give it achance.At one point,according to Guidice,Johnsonwalked toward him, pointed at him,and in a loud voiceyelled out,"You can listen to Frank Guidice or you canlisten to what I'm telling you."Guidice then stood upand told Johnson he did not appreciate Johnson singlinghim out.Johnson could not recall Guidice making any state-ments at this meeting.When asked specifically whetherhe pointed at Guidice and said,"You can believe him orme," Johnson at first made a nonresponsive commentbefore denying he had done so.Doug Babis corroborated Guidice concerning the es-sentials of the confrontation.Babis testified that at theend of the mileage discussion Johnson strolled towardGuidice, made a reference that"Well you can listen toFrank Guidice or you can listen to me,"and seemedkind of excited,his voice was raised,he strolled a coupleof steps towards Guidice with his arm extended andfinger pointing, and gestured,and looked him right inthe eye.Babis also confirmed that Guidice had been anactive participant at the meeting and exchanges had beenheated.Given the manner in which Guidice had confrontedmanagement earlier with its failure to respond to em-ployee concerns until the men had sought union repre-sentation, and in light of the nature of Johnson's demean-or on the witness stand of a somewhat evasive and de-fensive character,and Johnson'sadmitted objective atGuidice's exit interview of shocking him into recognitionof his responsibilities,aswill be discussed infra, I findthat Johnson did pick out Guidice for special concernand in order to make the choice of cooperation with the 230DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany more vividforthe assembled employees, astestified to by Guidice and Babis.A second meeting was held by Respondent with itswork force within a week or two after the first,this timein the warehouse at the Syosset facility.Johnson againwas present for management,along with Mark Panarisi,regional personnel manager eastern division,under Sperl-ing, Joe Bisignano,vice president Distron division east,and Mark Eisenberg,controller.Most of the drivers andwarehousemen were present.Johnson opened the meet-ing by explaining its purpose was to show the employeeswhere Distron expected to be in terms of its business inthe immediate future and also down the road over thenext 2 to 5 years.Johnson proceeded to show slideswhich were projected on a screen.The immediate sub-jectwas productivity.However,he never got past thethird slide.By that time,both Guidice and Babis hadraised questions about the standard of employee unload-ing of 300 cubes per hour which the Company used incomputing pay under the new system.An extended col-loquy developed between Johnson and the two employ-ees about the standard.At one point Johnson asked themto tell him what route they had bid on, and he would setthe standard at the pace at which they were performingand work with them to get them to meet the standard.At this point, one other driver,Paul Heidt got very ex-cited and made pointed comments critical of Guidice, ac-cusing him of being too young to appreciate his decentjob.With that,Bisignano jumped up, told Johnson theyhad had enough,and the meeting was terminated.Earlier,during Johnson's presentation,before mattersbecame heated,Guidice credibly testified that Bisignanohad remarked to him,"Don't look so serious."This second preelection meeting called by Distronconflicted with a union meeting called the same date andhour for interested employees.When this conflict wasbrought to Panarisi'sattention by an employee, BobMara,who commented that what he did thereby was ob-viously right for the Company to do,but not morallyright,Panarisi's reply was"We do whatever we got todo to win."Itwas because of this conflict that Guidice,with others,arranged for home distribution of a union in-formation leaflet to employees.On Memorial Day 1983,during a conversation Gui-dice held with Jim Watson,while they were alone inback of the warehouse getting coffee, Guidice comment-ed that he had opportunities toward employment in theCity of New York with the fire department.Watson said,"Well, I don'tknow,that's a pretty tough job."Guidicethen said in a kind of joking way,"Well, I can alwayseither work for the fire department on a hard job or stayon at Distron for the next ten years with the easy life."At that point Watson looked at Guidice and said, "Idon't think you'll be working for this company for an-other ten years,Frank."At this point, Guidice felt theinterchange between them had cooled off and Guidiceleft.Watson did not respond to this testimony while on thewitness stand and I credit Guidice's report of this con-versation.C. Eventsof 4 July1983The Fourth of July 1983 was an assigned workday forGuidice but his regular partner at the time was off. Hewas scheduled to go out with Ignas Olszewski, (Iggy) aso-calledreliefor extra-board driver.Guidice hadworked with Iggy on fewer than five occasions in thepast.The trailer,typical of the Distron units, was 43 feetlong, which, for loading purposes,had been divided intothree compartments,using movable walls. These were afreezer section,a cooler compartment holding produce,and a dry compartment containing paper goods andother products not needing temperature control.On completion of their paper work, Guidice and Iggyopened the cooler door of the loaded truck to load ahandtruck and, as they did so,cases of cheese fell out,one or more hitting Iggy on the leg. A warehousemanon duty confirmed to Guidice that the truck was over-loaded and improperly packed.After reporting the con-dition of the truck and Iggy's accident,themen pro-cured extra load locks and attempted to secure the loadin place with them.They thenproceeded to the first of13 scheduled stops,2with Iggy driving.Iggybacked the truck into the assigned delivery areaaway from customer parking on the lot at store 2700,3on Bay Streetand VictoryBoulevard in Staten Island,New York.As the men opened the cooler doors, onceagain packages and cartons came tumbling out onto theparking lot;one large Heinz bulk pack containing ketch-up containers split open and splattered its contents ontothe lot.Guidice went inside the store and secured per-mission of the manager to use his telephone.Itwas awall pay phone behind and to the side of the customer'scounter near the manager's office area and for the use ofstore personnel.Guidice called the warehouse and got Tony Rizzutto,thewarehouse supervisor on duty.Guidice explainedthat not only had produce tumbled out of the trailer but,because of improper packing and the bumpsof the ride,numerous cartons still in the cooler compartment hadbeen crushed, flipped over,and strewn about out of theoriginal packing order making it extremely difficult if notimpossible to locate items for delivery.Guidice askedpermission to return the trailer and have it reloaded bythe warehouse.Rizzutto explained all the warehousemenhad gone home because of the holiday,and soon theoffice staff would be leaving,and he would be lockingthe place.After Rizzutto advised Guidice that he could not au-thorize the return of the truck,Guidice told Rizzutto hedid not have the telephone numbers of management per-sonnel normally provided drivers for contact in an emer-gency,and he wanted to reach Watson about the prob-lem.Rizzutto toldGuidice he would try to reach2The truck had originally been scheduled for 16 stops but because ofan excessive load, 3 of the stops had been pulled before the truck wasloaded early on 4 July The trailer on this run was one of the largest uti-lized by Distron-a so-called high box (12-foot) trailer9Although the various witnesses and this decision refer to them attimes as stores,theyare retail restaurants where Burger King approvedproducts are sold for on and off premises consumption BURGER KING CORPWatson and the men should try to restore order andmake the delivery as best they could Guidice said hewould return to the trailer and try to make the delivery.Because agood portion of the produce for the first de-livery happened already to be strewn on the lot, Guidiceand Iggy were able to make most of the delivery to therestaurant.At this point Guidice received a call backfrom Rizzutto. Rizzutto reported that Watson had saidfor the men to do whatever they had to do to workaround the problem and they would be compensated forwhatever time was involved. On Rizzutto's call, hereached someone employed in the store, probably themanager.No complaint was made to Rizzutto about thedrivers' conduct or the manner in which the deliverywas being made.At this point the men returned to the truck. Theycompleted the unloading of a substantial portion of theremainingproduce in the cooler. Because many contain-ers had been crushed and broken, as they now com-menced to reload they saw they would be unable to ar-range it back in the trailer in an orderly, order of deliv-ery fashion. Guidice had also never previously workedas a warehouseman, although Iggy had spent over a yearas a warehouseman for Distron before hisassignment asa casual driver. Guidice went back inside the store andcalledRizzuttoagain.Guidice now pleaded with Riz-zutto, "If you call Jimmy please let me talk to him, I'vegot to talk to him and get some instruction on this." Riz-zutto gave Guidice Watson's telephone number withoutargumentGuidice called collect, advising the operatorthat itwas an emergency call from a driver. Mrs.Watson, who received this information from the opera-tor, reported after a short delay that Mr. Watson wouldnot accept the call, that there was somebody in thewarehouse to contact to take care of the problem. Atthis point Guidice called back Rizzutto, told him theyhad an enormous problem, and that it was clear therewould be shortages at future stops which would have tobe redelivered even with their best efforts. Rizzutto toldGuidice, "All I can ask you to do is the best you can do,Jimmy will take care of the problem on the next deliverydate."Iggy had been identified on the record as beingpresent in the hearing room on 1 day. He had been sub-poenaed by the General Counsel but not called as a wit-ness.Neither did Respondent seek any testimony fromhim. During rebuttal, Guidice retook the stand followingthe receipt in evidenceof a managementreport of ameeting withIggyfollowing the events of 4 July atwhich Iggy criticized the attitude of Guidice at the firststore andhismannerof reloading the trailer before pro-ceeding to the succeeding stops. Guidice testified credi-bly that during the reloading process Iggy repeatedlythrew merchandise up to Guidice who was standing inthe trailerwithout regard to its condition or contents.Iggy's conduct led to damage of certain products on thetrailer.Respondent did not seek to rebut Guidice's testi-mony in this regard. Guidice also testified without rebut-tal from any eyewitness that he never threw merchandiseand was not loud or boisterous in his behavior whiledealing with the problems with which he was confrontedat the Bay Street store on 4 July. Neither did Guidice231nor Iggy disrupt the operations of store 2700 by tying upitsparking lot while engaged in the reloading and un-loading operations there.The drivers completed delivery to the Bay Street storeand proceeded to the next stop. They had spent approxi-mately 2 hours and 45 minutes at the firststop and it wasnow around 4 p.m. The drivers' trip report for 4 July1983 shows shortages of two cases of brownies and,among produce in the cooler, only one case of pita breadnot delivered to that first restaurant.Guidice andIggyproceeded to make deliveries to theremaining five Staten Island stores on the route of 80 to90 percent of the freight invoiced. Those products whichwere not delivered consisted of items which the mencould not locate on the truck. Guidice explained to themanagersthat those items shorted, because of the prob-lems he was having in locating them on the truck, couldeither be delivered on a future trip or, if located at alater stop, could be left for pickup at the last stop in theStaten Island district. Some of themanagerssaid theycould borrowmissing itemsfrom another store the fol-lowing day; others agreed to accept Guidice's offer.However, none of the missing freight was discovered bythe last stop in the district.At the last Staten Island stop, the men noticed that theexterior lightswere malfunctioning. They decided toproceed to the next stop, a store in Bayonne, NewJersey,while it was still light enough and where nightdelivery would be difficult and a burden on the driversand the Company. They drove to Bayonne, made the de-livery, and then, lacking the telephone numbers normallyavailable on the truck for Ryder Rental Agency whichservices the trucks and after making emergency calls, re-ceived a return call from Ed Johnson. Guidice explainedthe electrical problem with the truck,as well asthe load-ing and delivery problems and spoke about Watson's notaccepting his emergency call. Johnson expressed concernand surprise and said he would talk to Watson about it.He also said he would get them service somehow.Subse-quently,Guidice was contacted by Ryder. After a sub-stantial lapse of time, a Ryder service vehicle arrivedand made a temporary repair to the electrical system.Guidice remained in contact by telephone with the Syos-set facility, at one point informing the night warehousesupervisor on duty that, although hewas running closeto the maximum 15-hour limit under ICC regulations forcontinuous driving duty, having less than an hour tobring in the truck, he could lay over, and after 8 hoursoff duty, continue making the deliveries of freightstillonthe truck to the remaining six stops. Guidice had donethis on a number of occasions in the past when weatherconditions created emergencies stranding the truck. Thesupervisor declined Guidice's offer.Guidice andIggyreturned with the truck to the Syos-set facility about 2:45 a.m. on 5 July. They both filed for2-1/2 hours' pay in connection with repacking the coolercompartment of the truck. Theseclaimswere subse-quently paidOn his return to the warehouse early on 5 July, Gui-dice asked Al La Luna, the night warehouse supervisor,why there were so many shortages lately. La Luna said 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas because of the lack of ability of the men in thewarehouseto load properly and having too many parttimers while regular men were on vacation.Guidice alsoobtainedfrom La Luna the information that although300 cubes was a very good load for the cooler compart-ment, his trailer on 4 July held 417 to 419 cubes in thatcompartment. La Luna was not called to dispute Guidiceand I credit Guidice's testimony here.D. The Eventsof 5 JulyOn 5 July 1983 Joseph Anghelone,an executive withConsumer Food Services,calledDistron to complainabout shortages on deliveries of product ordered for 4July, as well as the initial unwillingness of the driver todeliver a product which was finally sighted on the truckby the manager.The stores involved were stores 2700and 1075, the first and second on the route handled byGuidice andIggythe day before.This complaint wasmade first to Mark Eisenberg,Distron's controller. Ei-senberg reported this call to Johnson who was out of theoffice inMassachusetts.Eisenberg testified he then alsoprepared on 5 July a memorandum to Johnson detailingthe complaint.Although admittedly unaware of thename of the driver involvedfromAnghelone's statementof the problem,or from the trip report which list thenames of both drivers,Eisenberg identifies the driver inthismemo as "Frank."Eisenberg subsequently acknowl-edged that he only learned thatthe driverinvolved wasGuidice at a management meeting about the problem heattendedon 7 July, 2days later.As a consequence of thismajor discrepancy,Eisenberg's report of the incidents of4 July is certainly placed under a serious cloud of doubt.Thisdiscrepancy supports an interpretation of the date ofthe preparation of Eisenberg'smemo as being 7 Julyafter Johnson's return and management,for the first timehad the opportunity to document its case against Gui-dice.Anghelone'sconcern,expressed later in the day toJohnson,was that,given the shortages that were occur-ring betweenJanuary and July1983, this was the strawthat broke the camel'sback. (A number of prior lettersand one subsequent letter, in August 1983, from Anghe-lone to Distron itemize recurring complaints of shortagesin delivery to Consumer Food Services outlets and atleast one also criticizes drivers leaving products on thetruck undelivered and making deliveries at inappropriatetimes, such as the lunch hour,when the store managerscould not monitor delivery. ConsumerFoodService'sdissatisfactionwith Distron's service on deliveries hadeven led to termination of their business relationship fora period of 3 or 4 months in 1981.) From January to July1983,Anghelone had many conversations with Johnsonabout the shortage problem.On this occasion, ConsumerFood,after extensive prior planning on notice to Dis-tron,was instituting a salad bar at its stores on 4 July.In his letter to Distron dated5 July,which Anghelonedictated and signed that day, he refers to shortages ofitems designated for the salad bar. Anghelone attributesthese shortages to the actions of the driver in refusing tolocate these items.However,in the next paragraph hedescribes shortages arising from products-mayonnaiseand ketchup-damaged in transit.Further,althoughmaking referenceto the driver having continually com-plained that the truck was improperly loaded at thewarehouse,he does not characterize the driver as loudor boisterous, tying up his store's parking lot or tele-phone, or interfering with the store's customersor oper-ations-all claims subsequentlyasserted against Guidiceby Distron'smanagement as valid criticismsof his con-duct on this occasion and made for the firsttime, in part,by Anghelone in his telephone conversation with John-son before he dictated his letter.The circumstances under which Anghelone testified tothe specifics of the "driver's conduct" in his 5 July con-versationwith Johnsonbear somescrutiny.When firstasked about this conversation, Anghelone focused on thehistory of shortages and this incident being the strawthat broke the camel's back. Only incidentally did herefer to the "performance of the driver" in the most gen-eral terms.(Tr. 454.) It was onlylater,in continueddirect examinationafter the noon recess, that Angheloneaddedhis commentsabout the driver's negative attitude,in two respects: one, customer exposure to his loud andboisterousmanner onthe telephone; and two, the driv-er's reluctance to look for the products shorted becauseof the way the truck was loaded or the product was indisarray.Although the second was referred to in theletter, the first was not.In his first version of the conversation, Anghelone alsosuggeststhat Johnson come to his office on 8 July to fur-ther discuss the matter after discussing it with his ownpeople, and that Anghelone would immediately docu-ment these visitationsto him. This comment, as well asAnghelone's failure to include specific items of custom-ers exposed to behavior in his 5 July letter, suggests, andI find, that Anghelone did not specify the unidentifieddriver's conductin detail inthe 5 July telephone conver-sation.It is apparentthat by the time of trial Anghelonewas taking the opportunity of seeking to stengthen Re-spondent's defense,at least inpart, because of an interestinobtainingrenewal of its franchise agreements, anumber of which had or would shortly expire, and weresubject torenegotiationsof their terms including theidentity of the franchisee-in this case a number of indi-vidualswho operated the corporate outlets by whomAnghelone was employed.On 5 July Operations Manager Watson also received areport from Eisenberg of Anghelone's concerns and hisdesire fora meeting.He checked the trip envelope andpay sheet.Watson then testified that at some point Iggycame into his office before his run that day and said hewanted to talk to him about what took place on thatroute on 4 July.4 According to Watson's report of theconversation, received in evidence not for its truth orfalsity butas informationreceived in the course of its in-vestigation on which Respondent may have acted, Iggyverified the heavy, poorly loaded products, some ofwhich fell out at the first stop, and the difficulty in find-*Watson's evident claim that Iggy came in to talk voluntarily is under-cut by the first sentence of his memo written after his conversation withIggy in which he writes "Ed, prior to speaking with Frank Guidiceabout route 11 of 7/4/83 1 questioned Olszewski as to what happenedwith shortages " BURGER KING CORP.ing products. Iggy also reported that Guidice was upsetand did not listen to his suggestions on how to reloadand continued to throw products back in the truck.When Watson asked why Guidice was acting this way,Iggy explained Guidice was annoyed about the load andabout not being able to find the products right away, butthat he was also upset and complaining about having lostthe election5 and that no one cared, that he was onlygoing to do just so much, that he would get paid nomatter what happened because it was route pay, and thathe complained about cube pay.Whether or notIggywas invited in to tell what heknew of the 4 July incidents, it is clear that Watson didnot try to learn from him the identity of the warehouse-men who had loaded the trailer, why Iggy himself joinedinmaking the 2-1/2 hour wage claim for reloading two-thirds of the cooler compartment, or what Iggy haddone to try to make delivery of all the products on thetrailer to the Staten Island stores when Guidice allegedlyrefused to make any extra effort to locate and deliver themerchandise.E Subsequent Events Leading to Guidice's Suspensionand DischargeOn reporting for work on 6 July, his next workday,Guidice was informed by Watson that he was being sus-pended for 1 week for failing to deliver freight. On beingcalled into the office,Watson asked what had happenedthe other day on the truck. When Guidice respondedthat if Watson was concerned, he should have answeredthe emergency phone call.Watson said he was nothome. Guidice asked, "If you weren't home, how didyou tell your wife that you wouldn't receive the phonecall, the answer she gave me and the operator?" GuidicetestifiedWatson appeared nonplussed.When Guidicenext said, "Jimmy, its 12:32 and I got a 12:32 run, thetruck's ready, I have to leave," Watson told him he wassuspendedGuidice asked why. Watson said, "BecauseI'm the boss and I'm suspending you." Guidice said, "I'mentitled to know why I'm being suspended." Watson re-peated, "Because I'm telling you." Guidice said, "Until Iget some reason I don't feel I have to leave." At thispointWatson said, "You want a reason, failure to deliverfreight."Guidice said, "Have you checked the runningboards [trip records] of all the drivers in the past monthand a half, there is a big problem here with Distron, ifI'm entitled to a week's suspension for failure to deliverfreight, then so are 14 other drivers."Watson said,"You're suspended, leave the premises."According to Watson, it was on 5 July that he andJohnson decided in the best interests of customer rela-tions they would suspend Guidice, pending investigation.Guidice would be asked to return on 11 July after John-son saw Anghelone on Friday, 8 July. Watson also asked5In his memo to Johnson about thismeeting,after detailing Iggy'sclaims of Guidice's alleged misconduct (throwing productsand not beingconcerned about locating productsat future stops, telling customers thatthere were loads always going out this way, that no one caredatDistron,and that he should not have to dig out products) Watson reports thatIggyfeltFrank was bitter about losing the election and Frank had said soon occasion233Rizzutto at his first opportunity to write down what heknew of the incident of 4 July.Watson testified that when he asked about the 4 Julyincident,Guidice said it was a poorly loaded truck, thathe had to dig for products, and he did not think that washis job. On cross-examination, and in a memo preparedfor, but never given to, Guidice, Watson acknowledgedthat Guidice corrected this response to say he would notdig for products unreasonably. Guidice, on cross-exami-nation, explained that response to mean that a drivershould use appropriate judgment to locate freight notvisible to him, so that if he has taken down two walls offreight and still has not located, e.g., a box of mediumcups, it would be unreasonable to remove a third wall offreight to search, thereby incurring substantial additionaltime in repacking and reloading, severely delaying deliv-eries to other customers and failing to maintain the Dis-tron standard of delivering 300 cubes of product perhour.Watson said he also told Guidice that as a result of hisshortages at the restaurant and the fact that he spent 2-1/2 hours tying up Anghelone's lot, et cetera, that Angh-elone was very upset and it would be in the best interestsof all parties concerned at this time to suspend him whileDistron investigated the whole situation.Later, during his cross-examination,Watson said thegist of the meeting with Guidice on 6 July was that heput in for 2-1/2 hours that he off-loaded and reloadedthe cooler.Watson wanted to know why if, in fact, hedid that, there had been some shortages. According toWatson, Guidice's response was he did not put the prod-ucts back in any kind of order because he was upsetabout the load. Guidice's testimonial explanation for hisinability to repack the cooler load in good order hasbeen described.Watson also acknowledged that he hadat no time informed Guidice of the nature of the com-plaints Iggy had made about his behavior and conducton 4 July or even that he had met with Iggy about thematter. 6Ido not credit Watson that he referred to anythingother than the shortages to stores on Staten Island as thereason for Guidice's suspension on 6 July. I concludethat, although Guidice's version is incorrect in not in-cluding any reference to Watson's attempt to elicit rea-sons for the shortages for which he was suspended, I aminclined to credit Guidice that Watson at first refused totellhim why he was being suspended, perhaps, becauseof Guidice's initial aggressiveness. I find as Watson dis-closed the basis as relating to shortages, the two had adiscussion about the matter. I further discreditWatsonthatGuidice explained his failure to put back the load inorder because he was upset.In a memo dated 5 July 1983, addressed to Guidice,Watson states, "You did admit that after spending thetime to rework the load you did indeed have the respon-sibility to deliver the product that was on the truck."6To the extent that Respondent relied on Iggy's version of the eventsand Guidice's conduct on 4 July in deciding to terminate him, withoutconfronting Guidice with these accusations, Respondent's action conflictswith its assertion that Iggy, as the less senior driver, was not held to thesamelevel of responsibility as Guidice 234DECISIONSOF NATIONALLABOR RELATIONS BOARDThis passage sounds like it is a recounting of an inter-change between Watson and Guidice at the 5 July meet-ing between them.Yet, it was Watson's firm recollectionthat he had this memo at the meeting and Guidice re-fused to acceptit.Later,Watson changed his testimonyto claimhe had anothermemo,no longer in existence,ready to give Guidice that day. Watson's confusionabout the memo taints his testimony to such an extentthat I conclude that its contents were prepared sometimeafterGuidice's 5 July suspension in an effort to lend asmoothness and rationality to a decision and a sequenceof events regarding Guidice which did not have themand which only later, after Guidice was discharged, Re-spondent sought to justify and portray as substantiallybusiness related.Immediately following his suspension,Guidice tele-phoned Panarisi,who was at one of the eastern regionalcenters.Guidice told him that he had been suspendedand what had happened on his route on 4 July.Panarisisaidhe had to get the Company's side of the story andwould get back to Guidice. Guidice, without prompting,as asserted by Respondent in its brief(Br. 9), also askedfor a hearing on his suspension. (Tr. 60.)He did so pur-suant to his understandingof the authority of Distron'semployee handbook which sets forth a grievance proce-dure which"is the responsibility of all Distron Manage-ment and supervisors to administer"for "prompt and fairhandling" of employee problems. The procedure con-tains four steps,step III of which provides that if thegeneral managerdoes not resolve the employee's prob-lem to his satisfaction,the regional personnel managerwill be gladto review his problem on either a written ororal request.At this point,Distron's operation manager,in concurrence with the general manager,and over Gui-dice'sobjections,had suspended him for a week, andGuidice asked Panarisi as regional personnel manager toreview this decision. On its face, this request appears topresent a grievable matter.AlthoughRespondent arguedthat the grievance request is premature because, subjectto correction and full reimbursement of moneys if subse-quently revoked in the employee's favor, the device ofsuspension itself disadvantages an employee even if ulti-mately revoked and should itself be subject to internalreview under Respondent'sprocedure.In any event,once having raised the matter,Distron's later affirmanceof the suspension,converting it into a discharge, madeGuidice's request ripe, even if it was not ripe previously,without any further action required on his part. No per-sonnel review of the discharge was made.Respondent'sprocedure in this instance thus was so much windowdressing.Panarisi nevergot back to Guidice and neither he norany other management representativedealtwith Gui-dice's request for personnel review of the suspension.Step III review is a predicate for invoking step IV of theprocedure which provides for an appeal to an internalreview board from an unsatisfactory handling of thegrievance at step III.Step IV language strengthens myconclusion that Respondent simply ignored Guidice's at-tempt to invoke the procedure, by providing that noth-ing in the procedure is intended to prevent the affectedemployee from presenting or discussing his employmentproblems directly with the regional personnel manager,among others.Italso permits employee waiver of thefirst two steps in the case of a complaint involving dis-charge.Panarisi testified that he did receive a telephone callfrom Guidice informing him that Jimmy had suspendedhim for shortages.But Panarisi denied on cross-examina-tion that Guidice grieved or asked for a hearing or thatthere was any understanding that he would call Guidiceback after getting the facts. These denials appear to con-flict directly with Panarisi's earlier testimony that "I hadto get the Company's,get management's side of it beforeIcould tell him anything" (Tr. 1329-1330), and that hetoldGuidice "I was going to try to get the other sideand we would talk again." (Tr. 1330.) The implication isclear that only Panarisi would know when he had ob-tained management's side,and thus, of the two,itwouldbe Panarisi who would respond to Guidice. What wouldbe the reason for Panarisi to acknowledge under oaththat he had agreed to investigate the matter unless Gui-dice had asked him to do so in the course of invokingthe grievance procedure? I conclude that Panarisi's ver-sion of the conversation is not worthy of belief and thathe abdicated his responsibility under the grievance pro-cedure to respond under step III and thereby defeatedthe ostensible purpose of the procedure in providing amechanism for employees to air their problems andobtain reasoned responses to their complaints. As will beseen, infra, the 11 July exit interview at which Guidicewas discharged failed to provide Guidice such an oppor-tunity.After his call to Panarisi, as Guidice was walking outof the building, he learned that Ed Johnson was callingin and asking to speak to him. Guidence got on the lineand told Johnson he was being suspended. Johnson toldhim to calm down, go home, and he would take care ofit.He would find out what the problem was, and talk toWatson.Before leaving the premises, Guidice ran into Rizzutto,and told him he was being suspended for giving150-per-cent effort to the problem he had on his last trip. Riz-zutto told Guidice that, although 2 days had elapsedsince the problem arose, and he and Watson had seeneach other,Watson had not approached him, the fore-man on duty, about the problem. This conflicts withWatson's testimony that he asked Rizzutto on 5 July tosubmit a written report to him after talking with Johnsonabout the matter.Guidice now walked back into the office, approachedWatson,and said,"Before I leave the premises,Iwouldappreciate it if you'd at least let Tony Rizzutto come inhere, and I'd like to ask, did you ever talk to him aboutwhat happened?" Watson replied, in an abrupt manner,"I'm not talking to nobody, you can talk to Ed when hegets in, go home." Guidice said, "You haven't talked tothe foreman on duty, you already told me you alreadyhad another man to come in and do my run before youtalked to me, that's pre-meditated suspension, you knowand I know what this is about." Watson did not specifi-cally respond to this testimony. I credit Guidice for thatreason and for the reasons previously stated. BURGER KING CORP.During his suspension,Guidice called Panarisi to clari-fy that he could come on the premises to get his pay-check.He also asked Panarisi if under his suspension hewas innocent or guilty after he had his hearing.Panarisisaid,"That's true, you're innocent until we listen to bothsides of the story."On 11 July 1983 Guidice contacted Respondent abouthis returning to work.After first being told to come in,he was later informed that was a mistake and,instead, heshould report to Ed Johnson at 3 o'clock.As explained by Guidice,he came into the facility andwaited outside Johnson'soffice forabout 10 minutesuntilWatson came in from the back warehouse. Onbeing invited into the office,Johnson referred to somepapers on his desk and asked Guidice to read them. Gui-dice began to read the first paragraph,then handed themback to Johnson with the statement,"Ed, this is Distronpropaganda."Johnson described the material he washanded as letters from franchise store managers in theStaten Island district describing dissatisfaction with Dis-tron deliveries.Guidice next told Johnson he was ready to defend hiscase of suspension for failure to deliver freight.With ref-erence to the letters, Guidice said,"Isn't it funny that upto six months ago I was considered a very good employ-ee in this Company and all of a sudden I'm not, and weknow what thisis about."Johnson exclaimed,"You[r'e]talking about the Union,you always got the wrong atti-tude,its got nothing to do with it."During the course of the discussion,Johnson kepttrying to impress Guidice with the fact that the centralmatter concerned delivery problems.Guidice brought upthat shortages had been going on for some time with allthe drivers,and that because he had been on this run, in-cluding six Staten Island stores for only 2 weeks, thestoremanagers had made him aware that the problemshad occurred for months before he got on this route, andthat they were still happening.Guidice then said hewanted to talk about the real issues, why he was theretoday, and the failure to deliver freight.He said,"I thinkitsvital for me to defend myself that the running boards[trip sheets]ought to be here and my partner at the timeof those deliveries."Johnson's response was, "There's noneed for that,we're talking about these letters."Guidice then told them,"Well, I have no defenseagainst thisDistron propaganda,ifyou don'twant totalk about the issues as they are,there's nothing I cando." Johnson then turned to Guidice and said,"Well,Frankie," paused a few minutes,and then went on,"Frankie, we're not talking about suspension any more,we're talking about termination."Guidice then respond-ed, "Ed,you know what it's about,Iknow what it'sabout,I'm a man of my convictions,I do what I have todo, I'm going to ask you to do what you have to do."Guidice did say to Johnson,"Iwould expect you to lookme in the eyes and tell me that I'm terminated." But henever did look him in the eyes.Guidice then asked about vacation pay and other bene-fitsdue him,and was advised they would be taken careof and he then left. Guidice testified that at the time andlater,he continued to wait in vain for a call from Pan-arisi to which he believed he was entitled.235Accordingto Johnson,on his returnto Syosset on 7July hemet with Eisenbergand Watson,among others,to review the incidentsof 4 July.Johnson received areport from Watson, particularlyabout his meeting withIggy.Johnson testifiedto threeconcerns.One was thereport fromIggythatGuidicewas not doinghis job.Another was the fact that,although 2-1/2 hours werespent unloading and reloading freight,itwas not putback in a neat,orderly fashionto permit its full deliverywithoutshortages at future stops.A third wasthat oncea drivertalks to a manager,describes his problem, andreceivesapproval for how to handleit,there should beno reasonfor thesubsequent calls Guidice made. Thesecalls tie up the store'sphoneand may aggravate thestore's customers.As to the firstconcern,Distron was relying on thewordof a less responsible,junior employee,who, withina monthof Guidice's discharge,became a regular driver,and whose allegationswere never reportedto Guidice sothat he might respond to them as he did at the instanthearing.Respondent was exceedingly quick to embracecharges which not only came from an employee who ul-timately personallyprofited from Guidice'sdischarge,but also an employeewho, in his report tomanagement,was makingan effort todistance himself from Guidice'sunion militancy and continuedunion loyalty.As tothe second concern,Respondent'smanagementnever gaveGuidice the opportunityduring thecourse ofits investigation to detail his versionof theoverloadedcondition and disarrayof the productsin the trailerwhich made it difficult,if not impossible,to straightenout the freight to ensurefull deliverywithout shortages.Distron had a witnesswho could havecorroboratedGuidice that he sought to return the trailer so that theoverloaded cooler could be properly repacked afterlearning that no warehousemen were then available on aholiday to come out todo the job at the site of the firstdelivery.While Anghelonewas concerned about a suc-cessful unveiling of his salad bar, Distron did not appearto be equallyconcerned about ensuring its success. Theoperations manager made himself unavailable to a driverwith a seriousproblemon the road,after making his owncontact withthe warehouse earlier the sameholiday. Nospecial care was taken to seethat theadditionalproductcomprising the salad barwas properly loaded or that ifproblems arose at the warehouse,or on the road,compe-tentwarehousemen were available to assist in resolvingthem,or thatthe warehousemeninvolved inthe packingwerelater identifiedor talked to or properlytrained orretrained.With respect to Johnson's thirdconcern,he again hada witnesswho could haveexplained the reasonsfor Gui-dice'smultiple use of thetelephone-reasonswhich didnot evidence any abuseof thecommunications process.That witnesswas Rizzutto,who finallysubmitted a writ-ten report to his superiorson 12 July 1983,afterGui-dice'sdischarge.In it,Rizzutto detailsGuidice's con-cerns,that hehad a lot of cases on the pavement, anddid not thinkhe couldget them allbackon the truckagain,that he had damages,and, later,that "everythingwas all messed up and thathe couldn'tput things back 236DECISIONSOF NATIONALLABOR RELATIONS BOARDon the truck in an orderlymanner,"but that "he wasgoing to do the best he could."During his testimony, Rizzutto corroborated Guidicesaying that the cooler on 4 July was oversized becauseof the salad bar promotion, that the manager at the BayStreet store did not complain about Guidice's manner orhis tying up their telephone, and that Guidice, from hiscontacts with him that day, had acted calm and in a pro-fessionalmanner, except he appeared upset when hecould not reach Watson. Rizzutto also commented onthe stand that Guidice seemed more interested in gettingthe load back together than in making the first delivery.But Rizzutto acknowledged that Guidice readily adopteda suggestion he made to speed up the delivery process.The overall tone and content of this report supportsGuidice's concern and interests in performing satisfacto-rily, although distracted by his inability to reach Watsonwhen the load and damage problem seemed overwhelm-ing to him. Yet, Johnson, in preparing for his meetingwith Guidice, in spite of the availability of a companysupervisor witness to Guidice's conduct that day, did notreceive or evaluate any report from Rizzutto, and insteadallowed hearsay claims of a generalized nature, not sup-ported by any reports from franchise employees at thescene,' to influence his judgment in preparing to giveGuidice a termination letter in order to evaluate his reac-tion to it.Itwas Johnson's thesis that Guidice's conduct at theI1 July interview would determine his fate. It was up toGuidice to assure management that the conduct of whichhe was accused, but of which he had never been ap-prised or to which he had never been given an opportu-nity to respond, would never occur again and that hewould be apologetic. Surely, Johnson was very wellaware that Guidice was not the kind of employee to actso abjectly, particularly when he reasonable believed thathe had done the best he could and that Distron hadfailed to meet its responsibilities to properly prepare theload or have its manager available to discuss the seriousproblems which ensued.In Johnson's version of the interview, when he askedGuidice to come in to his office, Frank said, "Before I sitdown, I want to make it clear, I'm not here to plead formy job." Johnson replied, "Frankie, I don't expect any-body to plead for their job, please have a seat." Johnsonhad Guidice's file on his desk and handed Guidice a two-page typed memorandum dated 11 July 1983, addressedtoGuidice, concerning his suspension pending investiga-tion. In it, Johnson recounts the events of 4 July, as wellas Consumer Food's preparations for the salad bar roll-out on the holiday. Johnson itemizes Anghelone's claimthat the Distron driver tied up hisrestaurantphone for agreat period of time; his conversation to the person on°At its 8 July meeting with Anghelone, Distron was told it had a 30-day trial period to deliver without shortages to Consumer Food ServicesstoresAnghelone said he would not tolerate any"disturbances"nor anyshortages at his restaurants. Johnson and Eisenberg, also present, agreedwith Anghelone to set up a system under which Consumer Food Fran-chise trip envelopes would be pulled and checked on a daily basis forshortages,and arrangements would be made for on-the-spot redeliveryAnghelone did not demand any discipline or other action be taken vis-a-vis the driver on the 4 July deliveriesthe other end was totally negative; he kept repeating,"[he]won't dig, I don't care, I don't get paid by thehour, nobody at Distron knows what they are doing";and that the driver refused to locate the products on thetruck whilecomplainingitwas improperly loaded and itwas not his job to dig. The memo goes on to claim thatGuidice'snegativeattitudeand lack of cooperationalmost resulted in the lossof an important customer. Inthe last paragraph, Johnson concludes that as a result ofGuidice's refusal to deliver products on the truck (evenafter charging 2-1/2 hours for straightening purposes),which jeopardized customerrelationsand interfered witha new product rollout,he was terminatingGuidice.Johnson testified that he had another memo in his pos-session atthe time,identicalto the first except for thelast paragraph which upheld the suspension, but that hechose to give Guidice the former in order to shock Gui-dice to reality, to try to resolve the problem.Although the 11 July memo to Guidice identifies thewarehousepacker asFrank Collazo, with 7 years'experi-ence(1year less than Guidice, as driver), Johnson ac-knowledged that afterlearninghis identity after 4 Julyhe never spoke to him or had anyone else do so.Guidice glanced at the writing, without fully readingit,and said, "That's you [sic] and Watson's side of thestory, I have my own side." Johnson said, "That's whatwe want to hear." Guidice then said he felt that he didnot do anything wrong; he would do the same thingover again; he was brought up a certain way; his fatherhad taught him to do certainthings;and that was theway he was.When Johnson referred to the number one job of Dis-tron assatisfying their customers, Guidice said if he wastalking about the load of 4 July, he was not going to beresponsibleforanybody else's incompetence.Whenasked what he meant by that, Guidice referred to incom-petence "in general."Guidice explained that he did notfeel it was his job to dig for products if the truck wasnot properly loaded. That was someoneelse'sproblemand if he were Johnson, he would do exactly what John-son was going to do. When Johnson asked what thatwas, Guidicesaid terminatehim. Johnson then told Gui-dice,"Well, that is in fact what's going to happen,you[re] terminating yourself." Guidice asked to go to hislocker, received permission, and left.I credit Johnson that he did not show Guidice three orfour letters from franchise customers. Guidice here wasundoubtedly confused, having been handed a two-pageletter referring to a complaint from one Distron custom-er,Consumer Food, identified in the memo as operating36 Burger King restaurants of which Distron services I1out of Syosset Center. I further credit Johnson that heasked Guidice to tell his side of the story. I do not creditJohnson that Guidice denied he would dig, having al-ready acknowledged his responsibility to dig reasonablyearlier toWatson, and having explained that response onthis record. From piecing together the conversation fromboth versions, it appears that Johnson never orally speci-fied the allegations against Guidice, but only providedAnghelone's claims ina discharge letter. In effect, Gui-dice had already been convicted before a dialogue could BURGER KING CORPcommence and before Guidice could prepare his defense.As Guidice testified, he told Johnson he was prepared toaddress the shortage issue,but was only now on his dis-charge being confronted with broad claims of a negativeattitude and interference with customer relations.Significantly,Guidice was not informed that his fellowemployee had corroboratedthe claimsof improper atti-tude. I credit Guidice that Johnson rejected his requestfor Iggy's attendance. Neither was Guidice asked specif-ic questionswhich would have provided the opportunityto learn how Guidice functioned on 4 July. For example,Guidice was not asked whether he failed to locate orremove certain products until pressed by the store man-ager, or asked to describe how he placed the unloadedcooler product back in the truck or why he could notreload in a manner which would have permitted easy lo-cation for future unloadings or why he made and re-ceived a number of phone calls at the Bay Street store.I also do not credit Johnson's version that Guidice in-vited his own discharge, but rather agree with Guidice,in accordance with his testimony, that when he saw, bythe termination letter, Johnson's willingness to credit hispoor attitude and not deal with the interrelated nature ofthe problem of shortages, of which the 4 July incidentwas but one example, and that Respondent was ready tofire him because of his strong convictions of independ-ence and union beliefs, Guidice expressed a readiness toaccept the consequences of his protected conduct andviews.Finally, I credit Johnson that as he was leaving the fa-cilityon 11 July, Guidice passed Johnson's door andsaid, "I'll see you in April." Guidice did not deny thisremark but had not included it in his own recital. John-son quickly concluded that Guidice was referring to thefact that he would be back in April, a year after the lastelection, to organize again for the Union.Rizzutto at first could not recall, then emphaticallydenied during his cross-examination, that he informed aprivate investigator employed by Guidice toassist him inhis unemployment insurance claim against Distron, thatFrank was fired for his union activities and nothingmore.Rizzutto named himself as part of management,and was, at the time of his testimony, retired on a Dis-tron pension. Further, his testimony was shot full of con-tradictions, e.g., at first admitting it was not unusual fordrivers to call in with problems on the road, then deny-ing ever receiving such calls, and, finally, asserting hemay have receiveda prior callfrom a drivercomplain-ing that the load wasa mess.Although men under hissupervision were given more training and never fired forpoor work, he did not even seek to learn the identity ofthe 4 July packer of Guidice's truck, contrary to normalpractice.He at first denied Guidice, himself, told him hewas fired, then stated that he was informed by Guidice.Rizzutto testified he could not volunter informationabout Guidice's 4 July run and contradicted Watson thathe was not asked to submit a report until a week afterthe incident.No Respondent witness identified Rizzuttoasa source of information about Guidice's conductduring the predischarge investigation-a curious and tell-ing oversight237Frank Detrano, a licensed private investigator, testifiedcredibly on rebuttal that he interviewed Rizzutto overthe telephone and in person in the period from late De-cember 1983 to early January 1984. Rizzutto informedhim that on 4 July Frank was doing the best he could torectify the freight problems; he was calm and courteous,although upset. In this he affirms his own testimony atthe hearing.When asked why Guidice was then firedwhen Rizzutto denied any knowledge of foul, abusivelanguage or disruption of service, Rizzutto replied, "Youknow very well why. Because of his involvement withthe Union." Rizzutto also affirmed that Guidice was anexcellent employee. In the face-to-face interview De-trano conducted, Rizzutto denied that on the three orfour times he was on the phone with Guidice that Gui-dice used foul, abusive language, or screamed or yelledand that he was uniformly courteous and professional.He affirmed that union involvement, which Distron didnot like, led to his termination. Rizzutto refused to pro-vide a statement affirming his understanding of thereason for Guidice's discharge because of fear-he wasready to retire. Rizzutto wanted to keep it low key andDetrano could state it in court. I credit Detrano's testi-mony and conclude that his own professional involve-ment in Guidice's case,includinghis fee forhis investiga-tion on Guidice's behalf, which included his testimony, ifnecessary, does not serve to discredit the essentiallystraightforward and honest presentation of the results ofhis investigation.The record contains evidence of Distron's dealingwith certain driver conduct in the past which is reveal-ing.In one instance in 1980, prior to the union campaignand his association with it,a written complaint had beenfiled against driver Doug Babis by a customer who ac-cused Babis of cursing him in obcene language in frontof customers and cashiers. The restaurant manager there,unlike Consumer Food Executive Anghelone here, spe-cifically requested that Babis be removed from the route.In contrast to the Guidice incident, Manager Johnsongave Babis an opportunity to reply in writing to the spe-cific allegation of misconduct. But like Guidice, this wasthe only allegation of misconduct against Babis in his 5years of employment and his work record was also con-sidered to be good. Babis denied the misconduct, andwas not disciplined, in part "[c]onsidering the employee'saccumulated record during his 5 years of service withDistron" (G.C. Exh. 13).Another employee, Don Bunora, was only given a 1-day suspension in 1979, in spite of "a history of continu-ous poor attitude" (G.C. Exh. 9) and two incidentswithin a space of 4 months, the first resulting in a writ-ten complaint from a Burger King district manager aboutBunora'srefusal to obey a direction from his facility tomove cases to get at the manager's cases for delivery,and the second, which directly resulted in the suspen-sion, involving abusive language and conduct toward an-other Burger King restaurant manager. Bunora ultimate-ly voluntarily resigned from Distron effective 3 Decem-ber 1981 because he did not like his route. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDTwo other employees, Art Baldwin and CharlieThomas, were only discharged in 1977 after a secondwritten complaint was received from a customer charg-ing poor mishandling of the product and generally baddelivery and these employees were also found to be neg-ligent,to have exercised loose product control, to havefailed to secure company equipment and products, and tohave had generally poor attitudes. (R. Exh. 10.)Only after employee Don Zeigler had been repeatedlycautioned about his bad attitude, but without being disci-plined, was he finally discharged in 1980 after another in-cident in which he failed to report an accident to a Dis-tron truck and used abusive language at the restaurant in-volved.These dealings with employees, all occurring prior tothe advent of union organization, show thata single inci-dent involving an employee with a good work recordlikeGuidice led to no discipline, and that only after re-ceivingmultiple complaints or exhibiting a history ofpoor attitude were other employees finally disciplined atall for succeeding incidents.Furthermore, when Anghelone of Consumer Food ter-minated its Distron contract in the past because of dissat-isfactionwith the service, no disciplinary action wastaken against any employee.This record of past employee actions fails to show anydiscipline or discharge for shortages, tying up a custom-er's lot, or for a sole complaint about the employee's atti-tude.IV. ANALYSISRespondent relies on the conduct of its driver duringthe 4 July 1983 deliveries of product to its customers,reaffirmed by him during a 11 July 1983 interview, asmotivating its decision to terminate Frank Guidice. Incases suchas this, when the General Counsel relies on adiscriminatory motive and the Respondentasserts a busi-ness or economic one which is not pretextual in nature,the Board has reformulated the allocation of the burdensof proof.Wright Line,251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Under this formula, patterned after the Supreme Court'sMt.Healthy8decision, the initial burden ofpersuasion isplaced on the General Counsel to establish that the em-ployerwas substantiallymotivated by the employee'sunion or protected concerted activity in taking its ad-verse action. Once having established a prima facie caseof unlawful discharge, the employer may still overcomethe finding that it violated the Act, by demonstratingthat the same decision would have been taken even inthe absence of the employee's union or protected con-duct. The Board's formulation was approved by the Su-preme Court inNLRB v. TransportationManagementCorp.,462 U.S. 393 (1983), rev. 674 F.2d 130 (1st Cir.1982).An examination will first be made of the GeneralCounsel's efforts to meet its burden.Guidice was a longstanding employee with a spotlessrecord when he first opposed, along with a group of8 SeeMt Healthy City School Drst Board of Educ v Doyle, 429U S274 (1977)other employees, Respondent's new method of comput-ing pay for its driversannounced inJanuary 1983. Thisopposition by him took the form of vigorous personalcriticism voiced to Distron's general manager at theSyosset facility, during which he, along with one otheremployee, was considered the most vocal and, of thetwo, the least temperate,in expressingcomplaints. Themanager acknowledged that Guidice was not only morevocal, but more accusatory, in questioning the cube paysystem,going so far as to engagein a question-and-answer sessionwith him ata meetingto discuss produc-tivity held by Distron 2 to 3 weeks before the unionelection. (Tr. 1283.)During a session with Distron'sregionalpersonnelmanager,Panarisi,in January,Guidice threatened tobecome a unionthreat to the Company in the manner ofa past union advocateandsubsequently made good onthat threat by reaching out for Local 707; leading in thedistribution of union cards; making clear his union advo-cacy at a management-called preelection meeting in lateFebruary; and by engaging Respondent spokesmen atthis and a subsequent early March Company-called meet-ing in interchangescritical of its wage-and-benefit poli-cies;and by acting as union observer at the 23 MarchBoard-conducted representation election.This outstanding union and protected concerted activi-ty was not only continually brought to Respondent's at-tention,but its managementopenly acknowledged Gui-dice's leading role in this regard when, at the first of thetwo preelection meetings it held for employees, GeneralManager Johnson, who later fired Guidice, in an agitatedmanner confronted Guidice in the course of asking em-ployees to choose between the two of them in their loy-alty and support of the cube pay system issue. Panansihad also earlier suggested to Guidice that he not placehimself or his family under the pressure of union leader-ship.There are a number of factors which support the con-clusion that Guidice's outstanding union advocacy andleadership of the employee element, which expressed op-position to the newly instituted cube pay system, contrib-uted substantially to Distron's decision to discharge him.The timing here is suspect. That discharge took placeless than 4 months after the Union lost the representationelection.Respondent's hostility to union organization isalso well documented on this record.Ihave also concluded that at the time of his suspen-sion, the only reason Watson gave Guidice concerned hisfailure to deliver freight. Guidice was never informed bymanagement,not even at his exit interview, that his atti-tude and alleged boisterous, intrusive behavior were cen-tral to the Company's decision to terminate him. Theonly way Guidice could have learned of this concernwas through a close reading of Anghelone's letter. Yetthe whole tone and emphasis at this last interview wereon the manifestation by Guidice of a negative attitude onone occasion. And those who allegedly witnessed thisbehavior were never identified, nor were their accountsprovided to Guidice. Contrary to its treatment of past al-legationsby customers of improper employee conduct,Guidice was neither provided an opportunity to respond BURGER KING CORPinwritingto a specification of his improper conduct, norwas Guidice's 8-year exemplary work history given itsdue weight. That history had been noted by three differ-ent Distron representatives. Panarisi referred to Guidice'sworking record of good quality; Rizzutto stated Guidicewas an excellentworker; and even Johnson commentedthat Guidice's work record would have provided groundformerelyaffirming his suspensionifhe had only as-sured managementthey would not have "this kind of in-cident"again.The basic contradictions inherent in Watson's accountof his preparation of a letter to Guidice which Guidicenever saw show an effort by Respondent to buttress itsresponse to the 4 July events to justify the strongest pos-sible discipline of Guidice which, but for his protectedconcerted activity,would not have taken place. I con-clude that when its investigation of the incident revealedevidence of Guidice having become upset over his inabil-ity to reach Watson by telephone and frustration incoping with a delivery problem aggravated by the overand improperloading and inclusionof new products, Re-spondent seized on Anghelone's complaints to rid itselfof an employee who it knew would continue to be astrong unionadvocate and spokesman on employee bene-fit issues.In the course of building its case against him, DistrondisregardedGuidice's efforts to invoke the grievanceprocedure which should have been available to him inthis situation.The conversations on 6 July between Guidice andWatson, and on 11 July between Guidice and Johnsonreflect no real effort on the part of Johnson and Watsonto find out what truly happened on 4 July. These manag-ers never gave Guidice a fair opportunity to defend him-self.They only asked, "What happened?" There is a cu-rious lack of communication regarding not only the rea-sonsfor the suspension but also the reasons for the ulti-mate termination.I add to the above factors Rizzutto's prehearing admis-sion toDetrano that the only plausible reason for Gui-dice's firing had to be his union activity, and the GeneralCounsel has clearly established a strong prima facie casethatGuidice's union affiliation and protected concertedactivity in protesting the new pay system were substan-tialmotivating reasons for Respondent's decision to firehim. Although Rizzutto may not have been privy to thedecisionmakingprocess, based on his extensive years ofservice with Distron in a supervisory capacity, the fail-ure of Watson or Johnson to obtain from him timely in-formation regarding the 4 July events which only hecould supply, and his understanding of itsstrong antiun-ion policy, his judgment about the real reason for Gui-dice's discharge is entitled to substantial weight.I alsoconclude that Respondent has failed to demon-strate that it would have discharged Guidice even in theabsenceof his union sympathies and other protected con-certed conduct. In making this conclusion I rely on thefactors discussed above, most significantly the manner inwhich Guidice was obliged to overcome a finding that asingle day's conduct over an 8-year exemplary work his-tory justified his discharge. As also demonstated above,Guidice had good grounds for mitigating whatever evi-239dence existed that he became perturbed and behavednegatively on 4 July. Yet Guidice never was able topresent the evidence in his favor, at first because he wasnot confronted with the evidenceagainst him,and laterbecause of the burden Respondent placed on him at hisdischarge.In light of Guidice's excellent work record, it isstrange that Watson and Johnson in effect preestablishedhis guilt and expected him to be remorseful about his ac-tions. Initially, they failed to warn Guidice about the sus-pension and discharge. Johnson's preparation of two let-ters-one discharging him which he handed Guidice, andthe other affirming the suspension which he retained-was a testing of Guidice not warranted by its practiceswith other employees accused of misconduct. Johnsontestified itwas Guidice's uncompromising attitude that fi-nally convinced him to discharge the employee, unlikeBabis,who "showed contrition while credibly denyingthe events occurred" (R. Br. at 27). But why make sucha test to see how submissive Guidice would be, when hehad such a good work record? And why were there notests for Babis or for other drivers? The evidence sup-ports the conclusion that the 11 July meeting was de-signed to encourage a negative response from Guidice,and hence strengthen Distron's reasons for the discharge.In this case, a driver's reaction to a few events, occur-ring at a customer's location, for which Respondent itselfwas at least partly responsible because of its failure toproperly prepare the additional products for delivery orprovide proper support for its driver making the deliv-eries, fails to sustain Respondent's burden of showingthat Guidice's deficiencies justified his release, particular-lywhen discharges in the past for misconduct invariablyrequired a history of poor attitude or conduct of an ag-gravated nature.CONCLUSIONS OF LAW1.Respondent is an Employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By suspending employee Frank Guidice on 6 July1983 and by discharging him on 11 July 1983 because hejoined and assisted the Union, and engaged in other con-certed activities for the purpose of collectivebargainingor other mutual aid or protection, Respondent has en-gaged in andis engagingin unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices described aboveare unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent suspended and dis-charged Frank Guidice in violation of Section 8(a)(3)and (1) of the Act, I recommend that Respondent be or-dered to reinstate him to his former position or, if it is no 240DECISIONSOF NATIONALLABOR RELATIONS BOARDlonger available,to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges,and make himwhole for anyloss of earningsor other monetary loss he may have suffered as a resultof the discrimination against him,less interim earnings, ifany. The backpay shall be computed in the manner setforth in F.W. WoolworthCo., 90 NLRB 289 (1950), withinterest to be computed in the manner described inFlori-da Steel Corp.,231 NLRB 651 (1977).See generallyIsisPlumbing Co.,139NLRB 716 (1962), enf. denied onother grounds332 F.2d 913 (9th Cir. 1963).Ialso recommend that Respondent be ordered torevoke and remove from the personnel and other recordsof Frank Guidice the written suspension dated 5 July1983 and alternate letters terminating Guidice and affirm-ing his suspension dated 11 July 1983 and to notify himinwriting that this has been done and that these unlaw-ful suspension and termination notices will not be used asa basis for future discipline against him.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed9ORDERThe Respondent, Distron, a Division of Burger KingCorporation, Miami, Florida, and Syosset, New York, itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a) Suspending,discharging,or otherwise discriminat-ing against employees in regard to their hire,tenure ofemployment, or other terms and conditions of employ-ment in order to discourage membership in or assistancetoLocal 707,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization,to form, join or assist Local707, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, to bargain collectively through repre-sentativesof their ownchoosing,to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Frank Guidice immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posestion against him, in the manner set forth in the remedysection of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examinationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Revoke and remove from its personnel and otherrecords the written suspension dated 5 July 1983 and al-ternate letters terminating Guidice and affirming his sus-pension dated 11 July 1983 and notify him in writing thatthis has been done and that these unlawful suspensionand termination writings will not be used as a basis forfuture discipline against him.(d) Post at its Syosset, New York facility, copies of theattached noticemarked"Appendix."10 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.10 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shallread "PostedPursuantto a Judgment ofthe United States Courtof AppealsEnforcingan Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT suspend or discharge any of you forsupportingLocal 707, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of theirrights guaranteed by Section 7 of the Act.WE WILL offer to Frank Guidice immediate and fullreinstatement to his former job or, if his job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and reimburse him for the pay orother benefits he lost as a result of our discriminatoryaction, plus interest. BURGER KING CORP.241WE WILL revoke and remove from our personnel andsuspension and termination writings will not be used as aother records the written suspension dated 5 July 1983basis for future discipline against him.and alternate letters terminating Guidice and affirminghis suspension dated 11 July 1983 and WE WILL notifyDISTRON, A DIVISION OF BURGER KINGhim that this has been done and that evidence of theseCORPORATION